EXHIBIT 10.1


Third Amendment
to Private Label PCS Services Agreement






This Third Amendment (“Third Amendment”) is made to the Private Label PCS
Services Agreement between Sprint Spectrum L.P., a Delaware limited partnership
(“Sprint”) and Cricket Communications, Inc., a Delaware corporation
(“Purchaser”) dated August 2, 2010, as amended (the “Agreement”). The following
modified and added terms and conditions will be part of the Agreement commencing
on the first day following the execution of this Third Amendment by Sprint and
Purchaser. Capitalized terms not defined in this Third Amendment shall have the
meanings ascribed to them in the Agreement.


Sprint and Purchaser agree as follows:


1.
That the first sentence of Section 2.3 of the Agreement is amended to read as
follows:

Purchaser may market and sell the PCS Service as Private Label Service only
under service marks, trademarks, and trade names that are owned, controlled, or
licensed by Purchaser, one of its Affiliates, any Person that survives a Change
of Control Event concerning Purchaser or one of its Affiliates, or any of its
Related Entities ("Brands").


2.    All other terms and conditions of the Agreement remain in full force and
effect.




IN WITNESS HEREOF, the parties have executed this Third Amendment as of the
dates indicated below.


SPRINT SPECTRUM L.P.
 
CRICKET COMMUNICATIONS, INC.
 
 
 
By:
/s/ WT Esrey
 
By:
/s/ David Bottoms
Name:
Bill Esrey
 
Name:
David Bottoms
Title:
Vice President
 
Title:
Vice President
Date:
4/24/2012
 
Date:
4/20/2012



































Cricket-3rd Amendment
Sprint / Cricket Confidential Information - RESTRICTED 1


